                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RONELL A WILLIAMS,                                   CASE NO. C18-1256-JCC
10                             Plaintiff,                 ORDER
11          v.

12   MALENG REGIONAL JUSTICE CENTER, et
     al.,
13
                               Defendants.
14

15
            The Court, having reviewed the record and the Report and Recommendation of United
16
     States Magistrate Judge Mary Alice Theiler, hereby ORDERS that:
17
            (1) The Report and Recommendation (Dkt. No. 9) is ADOPTED;
18
            (2) This action is DISMISSED without prejudice; and
19
            (3) The Clerk is DIRECTED to send copies of this order to Plaintiff and the Honorable
20
                 Mary Alice Theiler.
21
     //
22
     //
23
     //
24
     //
25
     //
26


     ORDER
     C18-1256-JCC
     PAGE - 1
 1          DATED this 20th day of December 2018.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1256-JCC
     PAGE - 2
